Citation Nr: 1215447	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  06-04 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served on active duty from March 1969 to October 1971. 

In an April 2004 rating action, the RO denied the Veteran's claim of entitlement to a TDIU.  The Veteran disagreed with that decision, and this appeal ensued.

In November 2008, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision. 

In November 2010, the Board of Veterans' Appeals (Board) affirmed the RO's April 2004 rating action.  

In August 2011, pursuant to a joint motion by the Veteran and VA, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's November 2010 decision with respect to the issue of entitlement to a TDIU.  The Court remanded the matter to the Board for compliance with the instructions in the joint motion.

After reviewing the record, the Board finds that additional development of the record is warranted prior to further appellate consideration.  Accordingly, the issue of entitlement to a TDIU will be remanded to the RO for that development.  VA will notify the Veteran if further action is required.


REMAND

During his November 2008 video conference, the Veteran testified that his multiple service-connected disabilities precluded his ability to work and that a TDIU was, therefore, warranted.  

A review of the record discloses that the Veteran has a combined 60 percent schedular rating for the following disabilities: 30 percent for the residuals of a gunshot wound of the left anterior thigh, Muscle Group XIV, with knee instability; 30 percent for post-traumatic stress disorder (PTSD); 10 percent for an abscess of the right palm with an ulnar nerve lesion and weakness; 10 percent for a sciatic nerve injury; and a noncompensable rating for a right shin scar.

When, as in this case, the Veteran's schedular rating is less than total (for a single disability or combination of disabilities), a total rating may nonetheless be assigned.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation. 38 C.F.R. § 4.16(a). 

A total disability rating may also be assigned on an extra-schedular basis for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  38 C.F.R. § 4.16(b) . Such cases are referred to the Director of the VA Compensation and Pension service with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  

A review of the evidence discloses that on several occasions, the last time following a May 1992 reconsideration by an Administrative Law Judge, the Veteran has been denied entitlement to Social Security Disability benefits.  

In August 2006, the Veteran was examined by VA to determine the nature and etiology of any psychiatric disorder found to be present.  The examination showed that the Veteran had PTSD and that all of the social and industrial impairment set forth in the assigned GAF could be properly attributed to active duty sources.  The VA examiner Veteran assigned a GAF of 58 which was compatible with moderate symptomatology.  (The GAF (Global Assessment of Functioning) is an integral part of the evaluation in determining the level of impairment caused by PTSD. That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV). The GAF scale consists of ratings from 100 down to zero and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  The VA examiner noted that the Veteran was competent to receive any benefits he may be awarded, to make his own decisions, and, in general, to be responsible for managing his own life.  The VA examiner also noted that the Veteran was capable of managing all of his own basic necessities of daily living.  

In March 2007, the Veteran was reexamined by VA to determine the extent of impairment attributable to his PTSD with depression.  Following the psychiatric examination, the relevant diagnosis was PTSD with depressive symptoms.  The VA examiner stated that someone with the Veteran's symptoms and diagnosis would have more trouble than the average person in conforming to rigid rules or close supervision in the workplace, working at close quarters with others; controlling his emotions and temper; being well-rested in a workplace situation; and fitting in well with others.  Nevertheless, the examiner concluded that the Veteran was not unemployable due, solely, to his PTSD with depression and, again, assigned him a GAF of 58. 

In May 2007, the Veteran was examined by VA, specifically, to evaluate the Veteran with respect to his claim for a TDIU.  Following that examination, the examiner concluded that it was more likely than not that the Veteran was unable to sustain gainful employment due to the combined effects of multiple disorders:  a low back disability, multiple joint osteoarthritis, coronary artery disease, and chronic obstructive pulmonary disease.  

More recent evidence shows that the Veteran was employed fulltime as late as 2008 by [redacted], Inc.  The company president was the Veteran's daughter and was able to afford the Veteran special accommodations.  She stated the Veteran missed at least 3 to 4 days of work per month due to pneumonia 2 or 3 times a year, as well as disabilities of his back and knees.  She also noted that the Veteran's leg fell asleep or gave out on him, which affected not only his ability to work but his safety and the safety of those around him. She reported that the Veteran was unable to physically continue due to problems with his legs and back and concluded that the Veteran was unable, physically, to maintain employment and should not be working for anyone. 

In April 2010, the Veteran was examined by VA to determine the extent of impairment due to his service-connected residuals of a gunshot wound of the left thigh with knee instability.  Following the VA examination, the diagnosis was left thigh injury with knee instability.  The examiner stated that there were significant occupational effects consisting of decreased mobility, problems with lifting and carrying, decreased strength and lower extremity pain.  The examiner commented that the gunshot wound of the left thigh had left the Veteran severely impaired in terms of any kind of prolonged use/activity of the left lower extremity.  

A neurologic examination was performed to evaluate the Veteran's left sciatic nerve injury.  Following the neurologic examination, the diagnosis was left lower extremity neuropathy/radiculopathy associated with his left sciatic nerve injury.  The examiner stated that there were significant occupational effects consisting of decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength and lower extremity pain.  

In June 2010, the Veteran's wife reported that the Veteran's left thigh disability prevented him from coaching his childrens' sports teams; that he suffered leg cramps and fatigue if he walked more than a block; and that he was unable to ride in a car for more than an hour before his legs began to cramp.  She also reported that although the Veteran had an Associate Arts degree in Animal Science, he had been unable to work in that field due to his health. She noted that the Veteran had also had vocational training in leather craft and that he once had his own business. She stated that he was no longer in that business, because his diabetes impaired his vision, so he could not see well enough to design the leather. 

In December 2011, C. A. B., M.Ed., CDMS, performed an individual employability assessment of the Veteran.  Following that examination, Mr. B. opined that it was at least as likely as not that the Veteran had been unable to secure or follow any substantially gainful occupation since at least August 2006, solely as a result of the combined effects of his service-connected PTSD and left leg disability.  
In order to reconcile, the disparate findings and statements from the Social Security Administration, the VA examiners, the Veteran's family, and Mr. B., the Board finds that additional development of the record is warranted.  Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by a board of two psychiatrists, who have not seen the Veteran previously.  The purpose of the examination is to determine the extent of the Veteran's service-connected PTSD with depressive symptoms.  All indicated tests and studies must be performed and any necessary consultations must be scheduled.  

The claims folder and a copy of this remand must be made available to the examiners for review in conjunction with the examination, and each examiner must acknowledge the receipt and review of these materials in any report generated as a result of this remand. 

In performing the examination, each examiner must identify the manifestations of the Veteran's PTSD and depression and distinguish them from any other psychiatric disorder found to be present.  

In addition, the examiners must describe how the Veteran's PTSD with depressive symptoms has affected his employment and daily life.  In this regard, the examiners must render an opinion as to whether it is at least as likely as not that the Veteran's PTSD with depressive symptoms, by themselves, preclude the Veteran from obtaining or retaining all forms of substantially gainful employment.  In so doing, the examiners must provide a GAF based solely on the Veteran's PTSD with depressive symptoms and provide an explanation of the significance of the GAF assigned.  In particular, the examiner must consider whether the Veteran's service-connected PTSD with depressive symptoms, by themselves, preclude him from working outside a protected environment, such as a family business.

Please note:  Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  This suggests a living wage.  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  In addition, marginal employment may also be held to exist, on a facts found basis, including, but not limited to, employment in a protected environment, such as a family business or sheltered workshop.

The rationale for all opinions expressed must be provided.  

2.  When the actions in part 1 have been completed, schedule the Veteran for a comprehensive examination by an examiner who has not seen the Veteran previously.  The purpose of the examination is to determine the extent of impairment attributable, solely to his service-connected disorders:  the residuals of a gunshot wound of the left anterior thigh, Muscle Group XIV, with knee instability; PTSD with depressive symptoms; an abscess of the right palm with an ulnar nerve lesion and weakness; a sciatic nerve injury; and a right shin scar. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

Following the examination, the examiner must render an opinion as to the manner in which the Veteran's service-connected disabilities affect his ordinary activities.  Such activities must include, but are not limited to, his employment and activities of daily living.  In this regard, the examiners must render an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, by themselves, preclude the Veteran from obtaining or retaining all forms of substantially gainful employment.  In particular, the examiner must consider whether the Veteran's service-connected disabilities, by themselves, preclude him from working outside a protected environment, such as a family business.

As above, it should be noted that substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  This suggests a living wage.  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  In addition, marginal employment may be held to exist where the Veteran is only able to secure or maintain employment in a protected environment, such as a family business or sheltered workshop,

The rationale for all opinions expressed must be provided.  

3.  The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011). 

In the event that the Veteran does not report for one or more of the aforementioned examinations, the RO must associate with the claims folder, a copy of the letter notifying the Veteran of the date, time, and place of that examination.  In this regard, it must be noted in writing whether any notice that was sent was returned as undeliverable.

4.  When the actions requested in parts 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 
The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


